                       Case 19-60216-lkg         Doc 69      Filed 08/10/20      Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF ILLINOIS



                                                                 Bankruptcy Proceeding No. 19−60216−lkg
                                                                 Chapter No.: 7
                                                                 Judge: Laura K. Grandy
In re: Chelsea Lynne Potter
            Debtor(s)

SSN/Individual Taxpayer ID Number (ITIN):

xxx−xx−5123




PLEASE TAKE NOTICE that a hearing will be held

                   at U.S. Bankruptcy Court, 301 W Main St, Benton, IL 62812
                  on 8/12/20 at 09:00 AM

to consider and act upon the following:

        Motion to File Reply Brief filed by Attorney Eric James Homa


Dated: August 10, 2020

DIRECT ALL COURT CORRESPONDENCE TO:                                                Donna N Beyersdorfer
U.S. BANKRUPTCY COURT                                                              Clerk, U.S. Bankruptcy Court
301 WEST MAIN STREET
BENTON, IL 62812




IF A PARTY FAILS TO APPEAR IN PERSON OR BY COUNSEL THE COURT MAY PROCEED WITH
THE SCHEDULED HEARING AND MAY ENTER AN APPROPRIATE ORDER OR JUDGMENT
INCLUDING DISMISSAL OF THE PENDING MATTER.

Carrying of firearms is prohibited. Section 65 of the Illinois Firearm Concealed Carry Act prohibits a concealed carry
license holder from carrying a firearm on or into any building/property under the control of a federal government or
the courts.

Hazardous road conditions may necessitate canceling scheduled hearings. When applicable contact the Bankruptcy
Clerk's office at (618) 435−2200.
